DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Song Jong (35210) on 11/29/2021.
The application has been amended as follows: 
Please include the following under the title of the specification:

CROSS-REFERENCE TO RELATED APPLICATIONS
This application is the National Stage filing under 35 U.S.C. 371 of International Application No. PCT/KR2017/007296, filed on July 7, 2017, which claims the benefit of U.S. Provisional Applications No. 62/360,466 filed on July 10, 2016, and No. 62/360,931 filed on July 11, 2016, the contents of which are all hereby incorporated by reference herein in their entirety.

Allowable Subject Matter
Claims 1, 6 - 8, 13 - 16, 18, 19, 21 are allowed.  The following is an examiner’s statement of reasons for allowance: claims 1, 6 - 8, 13 - 16, 18, 19, 21 have been allowed because the combination of limitations involving receiving, from a base station, second information related to a second CE level that supports multicast-broadcast et al. (US 20100309836 A1) discloses a mobile station that uses one or more measurement results to perform comparison with the threshold broadcasted by the base station, and judges the downlink channel condition or quality but Sugawara is silent as to the coverage enhancement levels and unicast transmission and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416         

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416